DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4, 8 10, 20-22, 24-25, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Hall et al. (U.S. Pub. No. 2015/0342574) (previously cited) in view of Irisawa (U.S. Pub. No. 2017/0105626) (previously cited), Prokopp (U.S. Pub. No. 2018/0184906), and Saito et al. (U.S. Pub. No. 5198192) (previously cited).
Regarding claim 21, Hall discloses:
A liquid sample capture apparatus for use in a toilet bowl (abstract), comprising: a mount in a wall of the toilet bowl (abstract and paragraph 0008 disclose wherein the urine capture device is mounted within a toilet bowl), comprising: i. a top side (see at least figures 7A-7C showing the urine capture device 60); ii. a bottom side (see at least figures 7A-7C showing the urine capture device 60); and b. a sample conduit comprising a vertical slit (urine capture slit 61) bisecting the mount extending from the top side to the bottom side forming a first channel (see annotated figure 7B below which shows a first channel between the internal sides 63a and 63b), two end pieces disposed within the mount on either side of the conduit and define a second portion of the channel (See annotated figure 7B which shows end pieces or apertures 68a and 68b that terminate the end of the optical cables 64a and 64b, respectively, on either side of the first channel to define a second portion of the channel); and a first optical cable and a second optical cable, each inserted into one of the end pieces (paragraphs 0094-0097, figure 7C and annotated figure 7B disclose wherein the optical cables 64a and 64b are disposed or inserted into the respective apertures 68a and 68b); paragraphs 0052, 0054, 0087, and 0090 disclose wherein the narrow slit or channel is narrow enough so as to cause the urine specimen to be captured and retained long enough such that a spectrometer takes a reading and analyzes the urine specimen).


    PNG
    media_image1.png
    215
    460
    media_image1.png
    Greyscale

Yet Hall does not specifically disclose: 
	Wherein the end pieces are ferrules
However, in the same field of devices utilizing optical cables, Irisawa discloses:
Wherein an optical cable comprises an optical fiber and a ferrule (See paragraphs 0064-0065 and 0079 and figure 2A).
 Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Hall to incorporate wherein the optical cable is comprised of a ferrule, as taught by Irisawa, in order to tightly fit the cable or components within the structure of the device so as form a tight seal or connection.
Yet the combination does not disclose:

However, in the same field of urine analysis systems, Prokopp discloses:
Wherein the end pieces or analyzing part extends into the sample conduit forming a second channel with width less than the first channel (Figure 8 shows wherein the optical measurement unit contains a light source 16 that extends outward for analyzing urine samples in a toilet such that the flat optical cable ends of Hall could be substituted for the bulbous optical unit of Prokopp such that a second channel would be formed with width less than the first channel).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the end pieces or analyzing part extends into the sample conduit forming a second channel with width less than the first channel, as taught by Prokopp, such that optical light cable portion of Hall would extend out so as to create a second narrower channel portion so as to facilitate optical analysis but increasing contact with the sample to be analyzed.
Yet the combination does not disclose:
wherein the mount is in the wall of a toilet bowl.
However, in the same field of urine analysis systems, Saito discloses:
wherein the mount is in the wall of a toilet bowl (Figure 2 shows wherein the urine sampling cylinder 50 is mounted within the within the wall of a toilet).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the mount is in the wall of a toilet bowl, as taught by Saito, as a simple substitution for the external 
Regarding claim 4, Hall in view of Irisawa, Prokopp, and Saito discloses the liquid sample capture apparatus of claim 21, yet Hall does not disclose:
wherein the first and the second optical cables each comprise a plurality of optical fibers.
However, in the same field of devices utilizing optical cables, Irisawa discloses:
wherein the first and the second optical cables each comprise a plurality of optical fibers (paragraph 0079 discloses wherein the optical fiber cable can be a multi-core optical fiber cable with multiple fibers).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the first and the second optical cables each comprise a plurality of optical fibers, as taught by Irisawa as a simple substitution for the undisclosed optical fiber cable of Hall, to achieve the predictable result of measuring and transferring data. 
Regarding claim 8, Hall in view of Irisawa, Prokopp, and Saito discloses the liquid sample capture apparatus of claim 21, the combination further discloses:
wherein the mount comprises an elongated shape along a longitudinal axis, and wherein the longitudinal axis is substantially parallel to the two components or cables (Hall in Figures 7A-7C shows wherein the urine capture device 60 has an elongated shape with a longitudinal axis that is parallel to the two cables 64a and 64b and wherein the combination of Saito would incorporate this same structure as mounted within the wall of the toilet).
Yet Hall does not specifically disclose: 

However, in the same field of devices utilizing optical cables, Irisawa discloses:
Wherein an optical cable comprises an optical fiber and a ferrule (See paragraphs 0065, 0079 and figure 2A).
 Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Hall to incorporate wherein the optical cable is comprised of a ferrule, as taught by Irisawa, in order to securely fit and seal the cable or components within the structure of the device so as form a tight seal or connection in order to prevent leakage or contamination.
Regarding claim 10, Hall in view of Irisawa, Prokopp, and Saito discloses the liquid sample capture apparatus of claim 8, Hall further discloses:
wherein the sample conduit comprises a slit (slit 61), and wherein the slit runs perpendicular to the longitudinal axis and bisects an apex of the mound-shaped elevation (see figures 7A-7C and paragraphs 0050-0054 and 0087-0096). 
Regarding claim 20, Hall in view of Irisawa, Prokopp, and Saito discloses the liquid sample capture apparatus of claim 1, Hall further discloses:
a temperature sensor in thermal communication with the sample conduit (paragraph 0097 and figure 7C disclose wherein there is a temperature sensor 69 disposed along the sample conduit 61).
Regarding claim 22, Hall discloses:
A liquid sample capture apparatus for use in a toilet bowl (abstract), comprising: a mount in a wall of the toilet bowl (abstract and paragraph 0008 disclose wherein the urine capture device is mounted within a toilet bowl), comprising: comprising: a concave urine capture slit 61) at the lowest point of the slit (see at least figures 7A-7C showing the urine capture device 60 and annotated figure 7B below which shows a first channel between the internal sides 63a and 63b), two end pieces disposed within the mount on either side of the conduit (See annotated figure 7B which shows end pieces or apertures 68a and 68b that terminate the end of the optical cables 64a and 64b, respectively, on either side of the first channel to define a second portion of the channel); and a first optical cable and a second optical cable, each inserted into one of the end pieces (paragraphs 0094-0097, figure 7C and annotated figure 7B disclose wherein the optical cables 64a and 64b are disposed or inserted into the respective apertures 68a and 68b); wherein the end pieces define a second portion of the channel and wherein the width of the second portion of the channel is such that liquid is temporarily retained in the second channel at least long enough for analysis (paragraphs 0052, 0054, 0087, and 0090 disclose wherein the narrow slit or channel is narrow enough so as to cause the urine specimen to be captured and retained long enough such that a spectrometer takes a reading and analyzes the urine specimen and annotated figure 7B shows end pieces or apertures 68a and 68b that terminate the end of the optical cables 64a and 64b, respectively, on either side of the first channel to define a second portion of the channel).


    PNG
    media_image1.png
    215
    460
    media_image1.png
    Greyscale

Yet Hall does not specifically disclose: 
	Wherein the end pieces are ferrules
However, in the same field of devices utilizing optical cables, Irisawa discloses:
Wherein an optical cable comprises an optical fiber and a ferrule (See paragraphs 0064-0065 and 0079 and figure 2A).
 Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Hall to incorporate wherein the optical cable is comprised of a ferrule, as taught by Irisawa, in order to tightly fit the cable or components within the structure of the device so as form a tight seal or connection.
Yet the combination does not disclose:
Wherein the end pieces or analyzing part extends into the sample conduit forming a second channel with width less than the first channel.
However, in the same field of urine analysis systems, Prokopp discloses:
Wherein the end pieces or analyzing part extends into the sample conduit forming a second channel with width less than the first channel (Figure 8 shows wherein the optical measurement unit contains a light source 16 that extends outward for analyzing urine samples in a toilet such that the flat optical cable ends of Hall could be substituted for the bulbous optical unit of Prokopp such that a second channel would be formed with width less than the first channel).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the end pieces or analyzing part extends into the sample conduit forming a second channel with width less than the first channel, as taught by Prokopp, such that optical light cable portion of Hall would extend out so as to create a second narrower channel portion so as to facilitate optical analysis but increasing contact with the sample to be analyzed.
Yet the combination does not disclose:
wherein the mount is in the wall of a toilet bowl.
However, in the same field of urine analysis systems, Saito discloses:
wherein the mount is in the wall of a toilet bowl (Figure 2 shows wherein the urine sampling cylinder 50 is mounted within the within the wall of a toilet).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the mount is in the wall of a toilet bowl, as taught by Saito, as a simple substitution for the external mounting system of Hall, to achieve the predictable result of securing the device to the toilet and would incorporate wherein the device and structure of Hall is mounted and incorporated within the toilet bowl wall.
Regarding claim 24, Hall in view of Irisawa, Prokopp, and Saito discloses the liquid sample capture apparatus of claim 22, yet Hall does not disclose:
wherein the first and the second optical cables each comprise a plurality of optical fibers.
However, in the same field of devices utilizing optical cables, Irisawa discloses:
paragraph 0079 discloses wherein the optical fiber cable can be a multi-core optical fiber cable with multiple fibers).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the first and the second optical cables each comprise a plurality of optical fibers, as taught by Irisawa as a simple substitution for the undisclosed optical fiber cable of Hall, to achieve the predictable result of measuring and transferring data. 
Regarding claim 25, Hall in view of Irisawa, Prokopp, and Saito discloses the liquid sample capture apparatus of claim 22, Hall further discloses:
a liquid-conveyance shell (paragraph 0050 discloses wherein a surface including the inside surface of a capture bowl of a urine hat, the inside surface of a toilet bowl, or the inside surface of a stand-up style urinal may be used to direct or convey urine to the slit for capturing urine such that the top portion of the toilet wall would serve as a liquid conveyance shell to direct or convey urine to the capture device mounted within the bottom wall portion toilet bowl as modified by Saito).
Regarding claim 29, Hall in view of Irisawa, Prokopp, and Saito discloses the liquid sample capture apparatus of claim 1, Hall further discloses:
a temperature sensor in thermal communication with the sample conduit (paragraph 0097 and figure 7C disclose wherein there is a temperature sensor 69 disposed along the sample conduit 61).

Claims 2, 6-7, 16-17, 23, 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Hall in view of Irisawa, Prokopp, and Saito, as applied to claims 21 and 22, and further in view of Recht et al. (U.S. Pub. No. 2015/0359522) (previously cited).
Regarding claim 2, Hall in view of Irisawa, Prokopp, and Saito discloses the liquid sample capture apparatus of claim 21, yet Hall does not disclose:
a compliant, fluid-tight seal disposed on the top side of the mount and surrounding an opening into the first channel.
However, in the same field of urine analysis systems, Recht discloses:
a compliant, fluid-tight seal disposed on the top side of the mount and surrounding an opening into the first channel (paragraph 0051 discloses wherein there is a sealing arrangement that surrounds the opening of the chamber (first channel)).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate a compliant, fluid-tight seal disposed on the top side of the mount and surrounding an opening into the first channel, as taught by Recht, in order to prevent leaking and ensure that the urine is fully directed to the appropriate collection area or compartment.
Regarding claim 6, Hall in view of Irisawa, Prokopp, and Saito discloses the liquid sample capture apparatus of claim 21, Hall further discloses:
a liquid-conveyance shell comprising a third channel (at least figures 1, 2, and 5 show wherein the capture bowl 11 comprises a channel for directing urine and paragraph 0050 discloses wherein a surface including the inside surface of a capture bowl of a urine hat, the inside surface of a toilet bowl, or the inside surface of a stand-up style urinal may be used to direct or convey urine to the slit for capturing urine such that the top portion of the toilet wall would serve as a liquid conveyance shell to direct or convey urine to the capture device mounted within the bottom wall portion toilet bowl as modified by Saito), wherein the liquid-conveyance shell is disposed adjacent to the top side of the mount (at least figures 1, 2, and 5 show wherein the capture bowl 11 is located on the top side of the capture device 10, such that the top portion of the toilet wall would serve as a liquid conveyance shell to direct or convey urine to the capture device mounted within the bottom wall portion toilet bowl as modified by Saito). 
Yet Hall does not disclose:
wherein the third channel bisects the liquid-conveyance shell; wherein the third channel is in fluid communication with the sample conduit forming an extended sample conduit; and wherein a width of the third channel is greater than or equal to the width of the first channel.
However, in the same field of urine analysis systems, Recht discloses:
wherein the third channel bisects the liquid-conveyance shell (capturing arrangement 402) (Figure 4 shows wherein a channel (lower portion of capturing arrangement) bisects the capturing arrangement 402), wherein the third channel is in fluid communication with the sample conduit forming an extended sample conduit (Figure 4 shows wherein the capturing arrangement (third channel) extends down into the conduit 404, diverter 406, and the conduit 410 to form the extended sample conduit), and wherein a width of the third channel is greater than or equal to the width of the first channel (figure 4 suggests that the capturing arrangement (third channel) is wider than the diverter 406 (first channel)).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the third channel bisects the liquid-conveyance shell, wherein the third channel is in fluid 
Regarding claim 7, Hall in view of Irisawa, Prokopp, Saito, and Recht discloses the liquid sample capture apparatus of claim 6, Hall further discloses:
wherein the liquid-conveyance shell comprises a section of a wall of a toilet bowl (paragraph 0050 discloses wherein a surface including the inside surface of a toilet bowl or the inside surface of a stand-up style urinal may be used to direct or convey urine to the slit for capturing urine, such that the top portion of the toilet wall would serve as a liquid conveyance shell to direct or convey urine to the capture device mounted within the bottom wall portion toilet bowl as modified by Saito). 
Regarding claim 16, Hall in view of Irisawa, Prokopp, and Saito discloses the liquid sample capture apparatus of claim 21, yet Hall does not disclose:
an evacuation inlet in fluid communication with the sample conduit.
However, in the same field of urine analysis systems, Recht discloses:
an evacuation inlet in fluid communication with the sample conduit (paragraph 0045 and figure 4 disclose wherein the fluid flows through a sample conduit system in which the fluid flows through the capture arrangement 402 through the conduit 404 through the diverter 406 through the conduit 410 to the chamber 420 and is expelled or evacuated via the exit port 422).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate an 
Regarding claim 17, Hall in view of Irisawa, Prokopp, Saito, and Recht discloses the liquid sample capture apparatus of claim 16, yet Hall does not disclose:
wherein the evacuation inlet is disposed within a fourth channel, wherein the fourth channel is in fluid communication with the sample conduit.
However, in the same field of urine analysis systems, Recht discloses:
wherein the evacuation inlet is disposed within a fourth channel, wherein the fourth channel is in fluid communication with the sample conduit (paragraph 0045 and figure 4 disclose wherein the exit port 422 comprises a fourth channel and wherein the fluid flows through a sample conduit system comprised of the capture arrangement 402, the conduit 404, the diverter 406, the conduit 410, and the chamber 420 which are in fluid communication with the exit port 422).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the evacuation inlet is disposed within a fourth channel, wherein the fourth channel is in fluid communication with the sample conduit, as taught by Recht, in order to allow the sample to be easily evacuated or released so as to make room for a new sample so that multiple samples can be analyzed.
Regarding claim 23, Hall in view of Irisawa, Prokopp, and Saito discloses the liquid sample capture apparatus of claim 22, yet Hall does not disclose:

However, in the same field of urine analysis systems, Recht discloses:
a compliant, fluid-tight seal disposed on the top side of the mount and surrounding an opening into the first channel (paragraph 0051 discloses wherein there is a sealing arrangement that surrounds the opening of the chamber (first channel)).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate a compliant, fluid-tight seal disposed on the top side of the mount and surrounding an opening into the first channel, as taught by Recht, in order to prevent leaking and ensure that the urine is fully directed to the appropriate collection area or compartment.
Regarding claim 26, Hall in view of Irisawa, Prokopp, and Saito discloses the liquid sample capture apparatus of claim 22, Hall further discloses:
a third channel (at least figures 1, 2, and 5 show wherein the capture bowl 11 comprises a channel for directing urine), wherein the liquid-conveyance shell is disposed adjacent to the top side of the mount (at least figures 1, 2, and 5 show wherein the capture bowl 11 is located on the top side of the capture device 10, such that the top portion of the toilet wall would serve as a liquid conveyance shell to direct or convey urine to the capture device mounted within the bottom wall portion toilet bowl as modified by Saito). 
Yet Hall does not disclose:
wherein the third channel bisects the liquid-conveyance shell; wherein the third channel is in fluid communication with the sample conduit forming an extended sample conduit; and wherein a width of the third channel is greater than or equal to the width of the first channel.

wherein the third channel bisects the liquid-conveyance shell (capturing arrangement 402) (Figure 4 shows wherein a channel (lower portion of capturing arrangement) bisects the capturing arrangement 402), wherein the third channel is in fluid communication with the sample conduit forming an extended sample conduit (Figure 4 shows wherein the capturing arrangement (third channel) extends down into the conduit 404, diverter 406, and the conduit 410 to form the extended sample conduit), and wherein a width of the third channel is greater than or equal to the width of the first channel (figure 4 suggests that the capturing arrangement (third channel) is wider than the diverter 406 (first channel)).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the third channel bisects the liquid-conveyance shell, wherein the third channel is in fluid communication with the sample conduit forming an extended sample conduit, and wherein a width of the third channel is greater than or equal to the width of the first channel, as taught by Recht, in order to ensure that urine is diverted into the capture component so that the sample can properly be analyzed.
Regarding claim 27, Hall in view of Irisawa, Prokopp, Saito, and Recht discloses the liquid sample capture apparatus of claim 26, Hall further discloses:
wherein the liquid-conveyance shell comprises a section of a wall of a toilet bowl (paragraph 0050 discloses wherein a surface including the inside surface of a toilet bowl or the inside surface of a stand-up style urinal may be used to direct or convey urine to the slit for capturing urine, such that the top portion of the toilet wall would serve as a liquid conveyance shell to direct or convey urine to the capture device mounted within the bottom wall portion toilet bowl as modified by Saito). 
Regarding claim 28, Hall in view of Irisawa, Prokopp, and Saito discloses the liquid sample capture apparatus of claim 22, yet Hall does not disclose:
an evacuation inlet in fluid communication with the sample conduit.
However, in the same field of urine analysis systems, Recht discloses:
an evacuation inlet in fluid communication with the sample conduit (paragraph 0045 and figure 4 disclose wherein the fluid flows through a sample conduit system in which the fluid flows through the capture arrangement 402 through the conduit 404 through the diverter 406 through the conduit 410 to the chamber 420 and is expelled or evacuated via the exit port 422).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate an evacuation inlet in fluid communication with the sample conduit, as taught by Recht, in order to allow the sample to be easily evacuated or released so as to make room for a new sample so that multiple samples can be analyzed. 
Claims 19 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Hall in view of Irisawa, Prokopp, and Saito, as applied to claims 21 and 22, and further in view of Kim (U.S. Pub. No. 2011/0051125) (hereinafter Kim II) (previously cited).
Regarding claim 19, Hall in view of Irisawa, Prokopp, and Saito discloses the liquid sample capture apparatus of claim 21, yet Hall does not disclose:
a heating device in thermal communication with the sample conduit.
However, in the same field of urine sample analyzing devices, Kim II discloses:
Paragraph 0014 discloses wherein the light source unit has a plurality of heaters and at least figure 19 shows wherein the light source unit 751 is in thermal communication with the urine sample 758). 
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate a heating device in thermal communication with the sample conduit, as taught by Kim II, in order to increase the response time so as to perform correct sensing (paragraph 0133). 
Regarding claim 30, Hall in view of Irisawa, Prokopp, and Saito discloses the liquid sample capture apparatus of claim 22, yet Hall does not disclose:
a heating device in thermal communication with the sample conduit.
However, in the same field of urine sample analyzing devices, Kim II discloses:
a heating device in thermal communication with the sample conduit (Paragraph 0014 discloses wherein the light source unit has a plurality of heaters and at least figure 19 shows wherein the light source unit 751 is in thermal communication with the urine sample 758). 
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate a heating device in thermal communication with the sample conduit, as taught by Kim II, in order to increase the response time so as to perform correct sensing (paragraph 0133). 
Response to Amendment
Applicant amended claims 2, 4, 6, 8, 16, 19, and 20 in the response filed 02/25/2022.
Applicant added claims 21-30 in the response filed 02/25/2022.
Applicant canceled claims 1, 3, 5, 9, 11-15, and 18 in the response filed 02/25/2022.
Response to Arguments
The Applicant’s arguments with respect to claims 2, 4, 6-8, 10, 16-17, and 19-30 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.  In particular, there are new grounds of prior art rejections that were necessitated by the claim amendments filed on 02/25/2022.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVERY MITCHELL FOLEY whose telephone number is (571)272-8607. The examiner can normally be reached Mon - Thurs 7am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 5712723672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M.F./Examiner, Art Unit 3791                                                                                                                                                                                                        
/ALLEN PORTER/Primary Examiner, Art Unit 3792